Citation Nr: 1711303	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 1998, for the grant of service connection for ischemic heart disease.

2.  Entitlement to an initial rating higher than 10 percent for ischemic heart disease prior to March 9, 2005, and a rating higher than 60 percent from June 6, 2011.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1965 to September 1968 and from November 1970 to February 1974.  He died in December 2011.  The appellant is his surviving child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, which granted service connection for ischemic heart disease and assigned a 10 percent rating effective from March 18, 1998, to March 8, 2005; a 100 percent rating from March 9, 2005, to June 5, 2011; and a 60 percent rating from June 6, 2011.  The Veteran initiated an appeal of the assigned ratings and effective date.  Original jurisdiction of the claims has otherwise been with the RO in Montgomery, Alabama.

In July 2015, the Board dismissed the Veteran's appeal following his death.  The appellant appealed that dismissal to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in August 2016 for action consistent with the terms of the JMR.

To that end, the Board notes that the issues in this case involve orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. U. S. Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U. S. Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

VA laws and regulations requiring survivors to file claims for accrued benefits do not apply to payments of awards under the Nehmer court orders.  38 C.F.R. § 3.816(f)(2).  Therefore, the appellant may pursue the above-listed issues, which were pending at the time of his death.  

Finally, the appellant's motion seeking revision of a July 15, 1974 decision on the basis of clear and unmistakable error (CUE) is being processed at the RO and will be addressed by them in the first instance.  


FINDINGS OF FACT

1.  The Veteran submitted evidence of ischemic heart disease in conjunction with a May 5, 1997, claim for service connection for PTSD.

2.  Prior to March 9, 2005, the Veteran's ischemic heart disease was not manifested by cardiac hypertrophy or dilatation, and did not result in stress-induced ischemia.

3.  From June 6, 2011, the Veteran's ischemic heart disease was manifested by a METs level of 3 to 5; congestive heart failure was not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 5, 1997, for the grant of service connection for ischemic heart disease have been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.114 , 3.309(e), 3.400, 3.816 (2016).

2.  The criteria for an initial rating higher than 10 percent prior to March 9, 2005, for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7006 (2016).

3.  The criteria for an initial rating higher than 60 percent from June 6, 2011, for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.100, 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to the Nehmer court orders.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).

Generally speaking, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (2016).

However, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  VA Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.

In the current case, the Veteran filed a claim for service connection for PTSD on May 5, 1997.  During the course of that claim, he submitted private treatment records dated November 1997 showing he had experienced a myocardial infarction the prior year.  Myocardial infarction is a form of ischemic heart disease.  See 38 C.F.R. § 3.309(e).  In other words, the Veteran (any by extension, the appellant) is entitled to the effective date consistent with the unrelated PTSD claim because evidence of the covered ischemic heart disease was submitted during the course of that PTSD claim, in accordance with Training Letter 10-04.  Therefore, an effective date of May 5, 1997, the date of receipt of the PTSD claim, is appropriate.

An effective date earlier than May 5, 1997, is not warranted, as the Veteran did not submit evidence of ischemic heart disease in conjunction with any of his prior claims.  Indeed, as noted above, the available records show a history of myocardial infarction in 1996, and addition records from 1991 show the Veteran denied a history of myocardial infarction.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's ischemic heart disease is rated under Diagnostic Code (DC 7006).  He was assigned a 10 percent rating prior to March 9, 2005, and a 60 percent rating from June 6, 2011.  The 100 percent rating assigned during the interim period will not be discussed.

Under DC 7006, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates chronic congestive heart failure; or, workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 , DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

In this case, a rating higher than 10 percent is not warranted prior to March 9, 2005.  There is no evidence of cardiac hypertrophy or dilatation during that period, as x-rays from March 1997, May 2001, July 2001, March 2003, December 2003, and February 2005 all show heart size to be within normal limits.

In addition, while no specific METs testing results were recorded, private records from March 2000 noted that the Veteran did not have stress-induced ischemia.  His left ventricle ejection fraction was recorded at 67 percent.

He was seen for chest discomfort in March 2001.  However, cardiac enzymes were negative for myocardial necrosis, and an electrocardiogram showed no acute ischemia.  In May 2001, his treating physician indicated that chest pain was probably from aggravation of his reflux symptoms.

Additional private records from February 2002 and November 2003 noted the Veteran's coronary artery disease and history of myocardial infarction to be asymptomatic.  He was seen for possible angina in February 2005, but was again noted to be asymptomatic in March 2005.

In sum, the evidence prior to March 9, 2005, does not show cardiac hypertrophy or dilatation, and does not show that a workload of less than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope.

From June 6, 2011, a rating higher than 60 percent is not warranted.  The VA examination conducted on that date, which is the only evidence of record for the period in question, documented a METs level of 3 to 5, consistent with the criteria for a 60 percent rating, and there was no congestive heart failure.  A left ventricle ejection fraction was not recorded.

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Neither the Veteran nor the appellant have raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his ischemic heart disease results in any symptoms not contemplated by the rating schedule.  That is, his reported chest pain is encompassed within the provisions of DC 7006, which consider angina.  Therefore, no further discussion of an extraschedular rating is required.


III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  In this case, in a November 2016 statement from her representative, the appellant waived any VCAA notice errors.

VA also has a duty to assist the Veteran and appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in June 2011 which contains a description of the history of the disability at issue and records the relevant findings for rating his ischemic heart disease.  Notably, this examination did not record a left ventricle ejection fraction.  However, claims can be evaluated on the alternative criteria unless the examiner states that an ejection fraction test is needed because the available information does not sufficiently reflect the severity of the condition.  38 C.F.R. § 4.100(c).  In this case, the examiner did not so state.

The Board has also considered whether a retrospective opinion is warranted for the period prior to March 9, 2005.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  The Court stated in Chotta that VA must determine if an appropriate rating can be granted based on the evidence of record.  Id. at 86.  As the evidence from that period documented normal heart size, a lack of stress-induced ischemia, and multiple instances in which the Veteran was asymptomatic, the Board finds that the evidence is sufficient to determine that a higher rating is not warranted.

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

An effective date of May 5, 1997, for the grant of service connection for ischemic heart disease is granted.

An initial rating higher than 10 percent prior to March 9, 2005, for ischemic heart disease is denied.

An initial rating higher than 60 percent from June 6, 2011, for ischemic heart disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


